Citation Nr: 1139267	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the knees.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  These matters were before the Board in February 2010 when they were remanded for additional development.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1979 administrative decision and a December 1985 rating decision, the Veteran was denied entitlement to service connection for a bilateral knee disability.

2.  The evidence associated with the claims files subsequent to the December 1985 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for osteoarthritis of the knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

With respect to the matter decided herein, the record reflects that the Veteran was mailed letters in June 2006 and April 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also informed the Veteran of the basis for the prior denial, and provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4) 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. §3.306; see also VAOPGCPREC 3-2003.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran originally filed his claim of entitlement to service connection for a bilateral knee disability in 1978.  In a March 1979 administrative decision, the Veteran was denied entitlement to service connection for a bilateral knee disability because he failed to report for a VA examination.  The Veteran did not appeal this decision.

In 1985 the Veteran submitted a new claim of entitlement to service connection for a bilateral knee disability.  In a December 1985 rating decision, the Veteran was denied entitlement to service connection for a bilateral knee disability because the medical evidence showed that the Veteran's knee disability pre-existed his military service and was not aggravated therein.  The Veteran did not appeal this decision. 

The evidence of record at the time of the December 1985 rating decision included the following: a July 1974 report of medical history which notes the Veteran's history of bilateral knee surgery; a July 1974 enlistment examination report notes findings of knee scars but normal clinical evaluation of the lower extremities; February 1975 STRs which note the Veteran's complaints of knee pain and swelling and clinical findings of crepitus and mild effusion but good range of motion and no instability; an April 1975 physical profile report for the Veteran's right knee instability; an August 1975 discharge examination report which notes normal clinical evaluation of the lower extremities; VA treatment records dated in 1980 and 1982 which note the Veteran's history of knee surgery in 1968 and 1969 and current complaints of knee pain; and treatment records and a statement from the Veteran's private physician dated in 1985 which note the Veteran's history of knee surgery prior to service and current treatment for arthritis of the knees.

The pertinent evidence that has been received since the RO's December 1985 rating decision includes VA and private inpatient and outpatient treatment records dated from 1985 to 2008 which note the Veteran's post-service treatment for arthritis of the knees.  Additionally, in a March 2009 statement the Veteran's private physician noted that he treated the Veteran for "severe inflammatory disease" of the knees in the 1960's and that treatment records from that time had been destroyed.  He also indicated that would have predicted that the Veteran would have to undergo knee replacement surgery.  Other evidence includes a 2009 statement wherein the Veteran's high school basketball coach confirmed the Veteran's history of knee surgery in 1967 and 1968; and 2005, 2008 statements from the Veteran, in which he essentially maintained that his pre-existing bilateral knee disability was aggravated by his military service. 

The Board finds the evidence received since the December 1985 rating decision to be cumulative and redundant in nature and that it does not relate to the reasons the claim was originally denied.  No competent (medical) evidence of pre-existing knee disability aggravated by service has been added to the record.  Therefore, the medical evidence added to the record is not new and material.

With respect to the Veteran's statements that his current bilateral knee disability was the result of in-service aggravation of pre-existing knee disability, such evidence cannot serve to provide a competent link between the post-service medical disability and service.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions regarding medical causation do not constitute material evidence to reopen a previously denied claim).

Accordingly, reopening of the claim is not warranted.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for osteoarthritis of the knees is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for hepatitis C is decided.

The Veteran's STRs note the Veteran's pre-service history of knee surgery.  In October 1974 the Veteran denied ever being treated for infectious hepatitis.  The Veteran's STRs, including an August 1975 discharge examination report, do not note any diagnosis of hepatitis C, liver abnormalities, or blood abnormalities. 

An August 1999 VA treatment record notes an assessment of chronic hepatitis C.  A July 2003 VA outpatient record notes the Veteran's history of drug and alcohol abuse. 

In May 2005 the Veteran submitted a claim (in pertinent part) for service connection for hepatitis C, secondary to the military's inoculation program, continued scopes and procedures on his knees, and/or IV drug use in service.  During a January 2008 hearing the Veteran testified that he was diagnosed with hepatitis C in service.

VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

It is the judgment of the Board that a VA examination that takes into account the Veteran's entire history would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any hepatitis C, to include whether it is related to in-service inoculation.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent medical records.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's hepatitis C.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should discuss the nature, onset and etiology of hepatitis C.  A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service and post-service risk factors. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to any incident of the Veteran's period of active military service, to include any inoculations received therein. 

The rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


